Citation Nr: 1812850	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1963 to December 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2018.  A transcript of the hearing is of record.  

The Veteran's claims for service connection for bilateral hearing loss and tinnitus were denied in an October 2005 decision on the basis of an August 2005 examination report, in which a VA examiner determined neither condition was related to the Veteran's in-service noise exposure.  The Veteran did not perfect an appeal of the October 2005 decision, and thus, it became final.  See 38 C.F.R. §§ 3.156(b); 20.302(b) (2017).  In connection with the Veteran's claims to reopen, he has submitted additional correspondence and military records which further detail the extensive acoustic trauma he was exposed to during service.  Based on the foregoing, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claims for service connection for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes the Veteran has contended that he did, in fact, perfect an appeal of the October 2005 rating decision referenced above.  A review of the record shows that subsequent to the October 2005 decision, the Veteran filed a notice of disagreement (NOD) in December 2005.  He also filed a substantive appeal, VA Form 9, in January 2006.  In response to his NOD, the RO issued a statement of the case (SOC) in October 2006.  The Veteran did not file any additional Form 9 or similar correspondence in response.  No other correspondence related to the Veteran's hearing loss or tinnitus was submitted again until February 2008.

The Board observes that a substantive appeal must be filed within 60 days from the date that the Agency of Original Jurisdiction (AOJ) issues a SOC.  See 38 C.F.R. § 20.302(b) (2017).  In this case, it appears the Veteran mistakenly filed a substantive appeal near the time he filed a NOD.  He did not file a substantive appeal within 60 days of the October 2006 SOC, as required by VA regulation.  In this regard, while the Board notes that an additional VA Form 9 dated November 3, 2006, appears in the record, the document was not received by VA until October 2013.  Accordingly, the Board finds an appeal of the October 2005 rating decision was not perfected.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to his active military service.

2.  The Veteran's tinnitus is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  As such, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The record shows the Veteran has been diagnosed with bilateral hearing loss and tinnitus.  He served in the United States Army as a heavy weapons infantryman.  He has contended he participated in combat during his service in the Republic of Vietnam and was exposed to acoustic trauma in the form of small arms, rockets, mortars, and grenades.  The Veteran's records show he was awarded the Purple Heart, Bronze Star Medal, and Vietnam Service and Campaign Medals, as well as 1st Class Gunner and Sharpshooter badges.  In an August 1968 Order accompanying the Veteran's award of the Bronze Star Medal, valorous action was documented in the form of being exposed to a volley of grenades, exposing himself to enemy fire, and firing a grenade launcher before rescuing a wounded comrade.  Based on the foregoing, the Board finds in-service acoustic trauma is established.

At this juncture, the Board notes the Veteran has contended that he noticed ringing in his ears, as well as the onset of hearing impairment, during service, and that these symptoms have persisted to the present day.

The Veteran's service treatment records (STRs) show he underwent audiological examinations prior to entrance and at discharge.  In September 1963, at entrance, the Veteran's puretone thresholds were measured as follows:

09/1963


HERTZ









500
1000
2000
3000
4000
RIGHT
-5
-10
-5
0
10
LEFT
-10
-10
-10
0
10








In December 1970, at discharge, the Veteran's puretone thresholds were measured as follows:

12/1970


HERTZ









500
1000
2000
3000
4000
RIGHT
10
15
15
20
15
LEFT
25
25
25
20
20

The Veteran was afforded a VA audiological examination in August 2005.  Although the examiner diagnosed bilateral hearing loss and tinnitus, she opined that neither condition was related to service.

Upon a careful review of the foregoing, the Board finds the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus were incurred in or are otherwise etiologically related to service.  In this regard, the Board notes the Veteran's STRs show a threshold shift in both ears at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz between entry and discharge.  This shift is consistent with the Veteran's lay statements regarding exposure to extreme noise in service, and his recollection of the onset of his symptomology, to include hearing loss and ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board also notes that although the August 2005 examiner found the bilateral hearing loss and tinnitus were unrelated to service, she neglected entirely to address the in-service threshold shifts noted above.  As such, the Board finds the VA examiner's opinion is entitled to little probative weight.

As the Board has found the evidence to be in equipoise, granting of service connection for bilateral hearing loss and tinnitus is in order.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


